NUMBER 13-04-480-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
RICARDO BARRERA, M.D.,                                        Appellant,
 
                                           v.
 
ISELA RICO AND MANUEL RICO, 
INDIVIDUALLY AND AS
PARENTS AND 
NEXT FRIENDS OF GLORIA RICO, A MINOR,                Appellees.
 
 
 
                  On appeal from the 206th
District Court
                           of Hidalgo
 County, Texas.
 
 
 
            DISSENTING MEMORANDUM OPINION
 
                Before Justices Yañez,
Castillo, and Garza
          Dissenting Memorandum Opinion by
Justice Castillo
 




I respectfully
dissent.  This appeal stems from the
denial of two motions to dismiss and for sanctions alleging failure to comply
with the statutory requirements to provide adequate expert reports.  Tex.
Rev. Civ. Stat. Ann. art. 4590i _ 13.01 (Vernon Supp.
2002) (recodified as Tex. Civ. Prac.
& Rem. Code Ann. _ 74.351 (Vernon Supp.
2004-05)).  I agree that the orders
denying the motions to dismiss and for sanctions were interlocutory when
denied.  However, because the case is a
pre-amendment case, interlocutory appeal was unavailable.  See
Tex. Civ. Prac. & Rem. Code Ann. _ 51.014(a)(9) (Vernon
Supp. 2004-05).  I would hold that the
orders became final and appealable when the trial court dismissed the case
without prejudice. Respectfully, I conclude that we have jurisdiction.     
 
ERRLINDA CASTILLO
Justice
 
Dissenting Memorandum
Opinion delivered 
and filed this 21st day of July, 2005.